Citation Nr: 1817606	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for frequent urination, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980, and from December 2003 to March 2005.

This appeal to the Board of Veterans' Appeal arises from a rating decision in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the Veteran's lay statements, to include his original claim of February 2011, the Veteran attributes each of those claimed issues to his service-connected PTSD.  VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant. See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As such, the issues are recharacterized on the title page to reflect claims for both direct and secondary service connection for each issue.

The Veteran testified before the undersigned VLJ at a videoconference Board hearing in July 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for sleep apnea, frequent urination, and headaches, each to include as secondary to his service-connected PTSD.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has received a VA examination for his sleep apnea in September 2012 and received an opinion regarding secondary service connection, but not one for direct service connection.  The Veteran has testified that he had symptoms of sleep apnea in service and in September 2015 submitted additional lay evidence for service members and his wife regarding what they observed during and after service.  The Veteran has not received a VA compensation and pension examination or service connection opinion for either his claimed frequent urination or his headaches disabilities.  The Veteran has testified that he had urination problems and headaches in service and also has indicated that medications for his service-connected psychiatric disorder may be causing the urinary problems.  As such, the claim must be remanded for appropriate development, to include opinions for both direct and secondary service connection for each claimed issue.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated VA medical records of the Veteran not previously obtained.

2.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified and obtained and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.

3.  Obtain an addendum opinion from an appropriate VA medical professional to address the nature and etiology of the Veteran's sleep apnea disability.  The Veteran need not be scheduled for another VA medical examination for his sleep apnea disability unless needed to provide the requested medical opinion.  The claims file must be made available to and reviewed by the examiner. 

After reviewing the claims file, the examiner should opine to the following:

Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's sleep apnea disability had its onset during active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the sleep apnea disability was caused by the Veteran's PTSD disability?

ii. If the PTSD disability did not cause the sleep apnea disability, is it at least as likely as not (a fifty percent probability or greater) that the sleep apnea disability was aggravated by the PTSD disability? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep apnea disability by the PTSD disability. 

The examiner making the addendum opinion is reminded to take into account the Veteran's own statements regarding the onset and history of his disability.  The examiner's attention is invited to the Veteran's testimony as to symptoms in service and the lay statements from service members and his wife submitted in September 2015 regarding their observations of the Veteran.  

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's frequent urination and headache disabilities. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimony, and treatment records, should be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner(s) should opine to the following:

a. Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's frequent urination disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the frequent urination disability was caused by the Veteran's PTSD disability or medication prescribed for a service-connected disability, to include PTSD?

ii. If the PTSD disability did not cause the frequent urination disability, is it at least as likely as not (a fifty percent probability or greater) that the frequent urination disability was aggravated by the PTSD disability? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the frequent urination disability by the PTSD disability. 

b. Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's headache disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the headaches disability was caused by the Veteran's PTSD disability?

ii. If the PTSD disability did not cause the headache disability, is it at least as likely as not (a fifty percent probability or greater) that the headaches disability was aggravated by the PTSD disability? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the headache disability by the PTSD disability. 

The examiner making the opinion is reminded to take into account the Veteran's own statements regarding the onset and history of his disability as well as lay statements for service members and the Veteran's wife submitted in September 2015. 

For all of the Veteran's claimed disabilities, attention is invited to the Veteran's lay statements of April 2011, July 2013, and August 2014 where he describes his claims and their connection to his service-connected PTSD as well as the lay statements from service members and the Veteran's wife submitted in September 2015 regarding their observations of the Veteran.  Additionally, attention is invited to the medical literature submitted by the Veteran in August 2014 regarding the connection of sleep apnea and PTSD.

A rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




